                                    Case 21-10205                 Doc 12          Filed 01/15/21               Page 1 of 4
                                                              United States Bankruptcy Court
                                                                   District of Maryland
In re:                                                                                                                 Case No. 21-10205-MMH
John McDonnell McPherson                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0416-1                                                  User: smckenna                                                              Page 1 of 2
Date Rcvd: Jan 13, 2021                                               Form ID: 309E1                                                            Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 15, 2021:
Recip ID                   Recipient Name and Address
db                     +   John McDonnell McPherson, 3900 N. Charles Street, Suite 1401, Baltimore, MD 21218-1788
31734141               +   Berman Tabacco, One Liberty Square, #8A, Boston, MA 02109-4860
31734142               +   Camac Fund, LP, c/o Sidney Liebesman, Esq., Fox Rothschild, LLP, 101 Park Avenue, 17th Floor, New York, NY 10178-1700
31734143               +   Chrysler Capital, 1601 Elm Street, Dallas, TX 75201-7260
31734146               +   Mihaly McPherson Signorelli, LLC, 1414 Key Highway, Suite J, Baltimore, MD 21230-5193
31734151               +   Secretary of the Treasury, 15 & Pennsylvania Avenue, Washington, DC 20220-0001
31734156               +   Supervisor of Delin. Accts., Abel Wolman Municipal Building, 200 Holliday Street- Room #1 Bankruptcy, Baltimore, MD 21202-3635
31734147               +   Trinity Property Management, FPACP3 Guilford, LLC, 3900 North Charles, # 1401, Baltimore, MD 21218-1788
31734153               +   U.S. Attorney-District of MD, 4th floor, 36 S. Charles St., Baltimore, MD 21201-3020

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: bstrickland@wtplaw.com
                                                                                        Jan 13 2021 19:46:00      Brent C. Strickland, 111 Rockville Pike, Suite 800,
                                                                                                                  Rockville, MD 20850
31734140                   EDI: BANKAMER.COM
                                                                                        Jan 14 2021 00:43:00      Bank of America, P. O. Box 15019, Wilmington,
                                                                                                                  DE 19886-5019
31734144                   Email/Text: Bankruptcymail@marylandtaxes.gov
                                                                                        Jan 13 2021 19:47:00      Comptroller of Maryland, Compliance Division,
                                                                                                                  301 W. Preston St., Room 409, Baltimore, MD
                                                                                                                  21201-2305
31734154                   Email/Text: Bankruptcymail@marylandtaxes.gov
                                                                                        Jan 13 2021 19:47:00      Comptroller of the Treasury, Compliance Division,
                                                                                                                  Room 409, 301 W. Preston Street, Baltimore, MD
                                                                                                                  21201
31734150                   EDI: IRS.COM
                                                                                        Jan 14 2021 00:43:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Section, PO Box 21126 (DP-N-781), Philadelphia,
                                                                                                                  PA 19114
31734155               + Email/Text: UIBankruptcyNotices.DLLR@maryland.gov
                                                                                        Jan 13 2021 19:50:00      State of Maryland DLLR, Division of
                                                                                                                  Unemployment Insurance, 1100 N. Eutaw Street,
                                                                                                                  Room 401, Baltimore, MD 21201-2225
31734152                   Email/Text: atlreorg@sec.gov
                                                                                        Jan 13 2021 19:49:00      Branch of Reorganization, Sec. & Exch.
                                                                                                                  Commission, 3475 Lenox Road NE (Suite 1000),
                                                                                                                  Atlanta, GA 30327-1232

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
31734145         *+            Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address
                                  Case 21-10205               Doc 12         Filed 01/15/21            Page 2 of 4
District/off: 0416-1                                              User: smckenna                                                        Page 2 of 2
Date Rcvd: Jan 13, 2021                                           Form ID: 309E1                                                      Total Noticed: 16

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 15, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 12, 2021 at the address(es) listed
below:
Name                             Email Address
Brent C. Strickland
                                 bstrickland@wtplaw.com mbaum@wtplaw.com

US Trustee - Baltimore
                                 USTPRegion04.BA.ECF@USDOJ.GOV


TOTAL: 2
                                    Case 21-10205                Doc 12       Filed 01/15/21              Page 3 of 4


 Information to identify the case:
 Debtor 1              John McDonnell McPherson                                                  Social Security number or ITIN           xxx−xx−3134
                       First Name    Middle Name   Last Name                                     EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                       First Name    Middle Name   Last Name
 (Spouse, if filing)
                                                                                                 EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               District of Maryland
                                                                                                 Date case filed for chapter 11 1/12/21
 Case number:          21−10205 MMH             Chapter: 11

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
case. Visit http://www.mdb.uscourts.gov/ and click on Filing Without An Attorney for additional resources and
information.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         John McDonnell McPherson

 2. All other names used in the
    last 8 years

 3. Address                                    3900 N. Charles Street, Suite 1401
                                               Baltimore, MD 21218

 4. Debtor's attorney                          Brent C. Strickland                                       Contact phone (410) 347−8700
      Name and address                         111 Rockville Pike                                        Email: bstrickland@wtplaw.com
                                               Suite 800
                                               Rockville, MD 20850

 5. Bankruptcy clerk's office                  Baltimore Division                                         Hours open:
      Documents in this case may be filed      101 West Lombard Street, Ste. 8530                         8:45 − 4:00 PM
      at this address.                         Baltimore, MD 21201
      You may inspect all records filed in                                                                Contact phone (410) 962−2688
      this case at this office or online at    Clerk of the Bankruptcy Court:
      www.pacer.gov.                                                                                      Date: 1/13/21
                                               Mark A. Neal
                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
                                Case 21-10205                  Doc 12            Filed 01/15/21                Page 4 of 4
Debtor John McDonnell McPherson                                                                                                       Case number 21−10205

 6. Meeting of creditors                                                                                      Location:
     Debtors must attend the meeting to      February 3, 2021 at 10:00 AM                                     BY TELEPHONIC CONFERENCE:
     be questioned under oath. In a joint                                                                     PLEASE CALL 866−626−4103
     case, both spouses must attend.         The meeting may be continued or adjourned to a later             ENTER PASSCODE 2560365
     Creditors may attend, but are not       date. If so, the date will be on the court docket.
     required to do so.

 7. Deadlines     The bankruptcy clerk's office must receive these documents and any required filing fee by the following deadlines.
    File by the deadline to object to discharge or to challenge                                First date set for hearing on confirmation of plan.
    whether certain debts are dischargeable:                                                   The court will send you a notice of that date later.

     You must file a complaint:                                                                             Filing deadline for dischargeability
     • if you assert that the debtor is not entitled to receive a discharge of any debts under              complaints: 4/5/21
       11 U.S.C.§1141(d)(3) or
     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).


     Deadline for filing proof of claim:
     For all creditors (except a governmental unit):                                                        5/4/21
     For a governmental unit:                                                                               7/12/21
     A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim may be filed electronically from the court's web site at
     http://www.mdb.uscourts.gov/content/electronic−filing−claims. A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's
     office.
     Your claim will be allowed in the amount scheduled unless:
     • your claim is designated as disputed, contingent, or unliquidated;
     • you file a proof of claim in a different amount; or
     • you receive another notice.

     If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file a proof of claim or you might not
     be paid on your claim and you might be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.
     You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
     Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of claim submits a creditor to the
     jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For example, a secured creditor who files a proof of claim may
     surrender important nonmonetary rights, including the right to a jury trial.


     Deadline to object to exemptions:                                                                      Filing Deadline:
     The law permits debtors to keep certain property as exempt. If you believe that                        30 days after the conclusion of the meeting of
     the law does not authorize an exemption claimed, you may file an objection.                            creditors

                                             If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                             is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                             business.

                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                             See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                             all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                             from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                      should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                             and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                             entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                             the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                             send you another notice telling you of that date.

                                             The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                             distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                         as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                             believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                             bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

 12. Debtor electronic                      The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive court notices and
     bankruptcy noticing                    orders via email, instead of U.S. mail. To participate, debtors must complete and file a DeBN request form with
                                            the Court −− additional information is available under Programs & Services at http://www.mdb.uscourts.gov.
                                            Other parties (non−debtors) can register at ebn.uscourts.gov.




Official Form 309E1 (For Individuals or Joint Debtors)                     Notice of Chapter 11 Bankruptcy Case                                               page 2
